NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2021, with the filing of an RCE, was filed after the mailing date of the Notice of Allowance on 10/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 17-39, 41-43, and 45-47 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a cutting element, comprising: a supporting substrate comprising WC particles dispersed in a homogenized binder comprising from about 66 wt% C to about 90 wt% Co, from about 5.0 wt% Al to about 15 wt% Al, from about 0.1 wt% C to about 0.2 wt%, and from about 5.0 wt% W to about 30 wt% W; and a cutting table directly attached to an end of the supporting substrate, and comprising: inter-bonded diamond particles; and a thermally stable material within interstitial spaces between the inter-bonded diamond particles, the thermally stable material comprising к–carbide precipitates. The prior art do not disclose or suggest a structure, comprising: a consolidated structure comprising WC particles dispersed in a homogenized binder comprising: from about 66 wt% Co to about 90 wt% Co; from about 5.0 wt% Al to about 15 wt% Al; from about 0.1 wt% C to about 0.2 wt% C; and from about 5.0 wt% W to 
The references submitted in the IDS filed on 11/01/2021 were reviewed; however, none of them anticipates or even render the claims obvious. 
U.S. Pat. App. Pub. No. 2011/0315051 to Mukhopadhyay and U.S. Pat. App. Pub. No. 2018/0238116 to Olsen, although drawn to polycrystalline diamond compact and composite materials, disclose the presence of some of the claimed metals in the supporting substrates; however, they do not disclose or suggest the specifically claimed concentrations for all of Co, Al, C, and W.
CN 106011653 submitted in the IDS filed on 11/01/2021, drawn to high-strength high toughness low-density steel, disclose the presence of 0.1-0.6% of C, 4.5-7.5% of Al, smaller than 10% of the sum of Mn, Cr, Mo, Ni, and Cu. However, said reference does not disclose the presence and concentration of Co, and does not disclose whether this steel material may be used as a supporting substrate in a cutting element. 
CN 103187048 submitted in the IDS filed on 11/01/2021, drawn to earth-boring bits, disclose a cemented carbide piece and a joining phase bonding said cemented carbide piece to the article. The reference does not disclose all of the claimed elements Co, Al, C, and W in the claimed concentrations in their cemented carbide piece, nor in the combination of cemented carbide piece and the joining phase. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PEGAH PARVINI/Primary Examiner, Art Unit 1731